
	

114 HR 3592 IH: To establish a pilot program to reduce the number of vehicles owned by certain Federal departments and increase the use of ride-sharing services.
U.S. House of Representatives
2015-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3592
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2015
			Mr. Schweikert introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To establish a pilot program to reduce the number of vehicles owned by certain Federal departments
			 and increase the use of ride-sharing services.
	
	
		1.Pilot program for reduction of department-owned vehicles and increase in use of ride-sharing
			 services
 (a)Pilot program requirementThe Secretary of each covered department shall establish a pilot program within the department for the following purposes:
 (1)To reduce the inventory of light vehicles owned by the department by 10 percent for each of the fiscal years described in subsection (b), through the sale or other appropriate disposal of such vehicles.
 (2)At the discretion of the Secretary of the department, to increase the use by the department of commercial ride-sharing companies.
 (b)Fiscal years describedThe fiscal years described in this subsection are the following: (1)The first fiscal year beginning after the expiration of the 1-year period starting on the date of the enactment of this Act.
 (2)Each of the four fiscal years following the fiscal year described in paragraph (1). (c)Report to congressNot later than 60 days after the end of the fiscal year described in subsection (b)(1), and annually thereafter for the duration of the pilot program, the Secretary of each covered department shall submit to Congress a report on the results of the pilot program in the department. The report shall include information about the transportation budget of the department and such findings and recommendations as the Secretary of the department considers appropriate.
 (d)Covered departmentIn this Act, the term covered department means each of the following: (1)The Department of Agriculture.
 (2)The Department of the Interior. (3)The Department of Energy.
				
